                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


Darrell L. Goss,                 )
                                 )
                   Petitioner,   )
                                 )                 Civil Action No. 2:18-2938-BHH
v.                               )
                                 )                               ORDER
Warden Charles Williams,         )
                                 )
                   Respondent.   )
________________________________)

       This matter is before the Court on Petitioner Darrell L. Goss’s (“Petitioner”) pro se

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. In accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred

to a United States Magistrate Judge for initial review.

       On April 8, 2019, Magistrate Judge Mary Gordon Baker filed a Report and

Recommendation (“Report”) outlining Plaintiff’s motions, ultimately denying Petitioner’s

motion to stay (ECF No. 51) and recommending that the Court deny Petitioner’s motion for

a temporary restraining order or in the alternative, preliminary injunction (ECF No. 45).

Attached to the Report was a notice advising Petitioner of his right to file written objections

to the Report within fourteen days of being served with a copy. On April 29, 2019,

Petitioner filed a response to the Magistrate Judge’s Report, indicating that he has no

objections to the Report. (See ECF No. 69.)

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, the Court has reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge for clear error. After review, the Court finds no

clear error and agrees with the Magistrate Judge’s findings. Accordingly, the Court adopts

and incorporates the Magistrate Judge’s Report (ECF No. 53) and denies Petitioner’s

motion for a temporary restraining order or in the alternative, preliminary injunction (ECF

No. 45).

       IT IS SO ORDERED.
                                                            /s/Bruce H. Hendricks
                                                            Bruce Howe Hendricks
                                                            United States District Judge

May 6, 2019
Charleston, South Carolina
